Citation Nr: 1819158	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  10-27 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for an anterior subglenoid dislocation, right shoulder with degenerative arthritis.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


 
ATTORNEY FOR THE BOARD

C. Mukherjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1988 to August 1988.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In February 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  The Board most recently remanded the case in August 2017 for additional development and adjudication.  The requested development on remand has been accomplished.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDINGS OF FACT

1.  During the appeal period, the Veteran's right shoulder has been manifested by pain and limitation of motion at the shoulder level.

2.  The preponderance of the evidence is against a finding that the Veteran is unable to obtain or maintain substantially gainful employment due to his service-connected right shoulder disability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for an anterior subglenoid dislocation, right shoulder, with degenerative arthritis have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes (DC) 5010, 5201-5202 (2017).

2.  The criteria for TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

Legal Criteria and Analysis

I.  Increased Rating 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Francisco, 7 Vet. App. at 58; see generally 38 U.S.C. § 5110(b)(2).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  However, it is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  38 C.F.R. § 4.40.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the United States Court of Appeals for Veterans Claims (Court) held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id. (quoting 38 C.F.R. § 4.40).  Functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.

Included within 38 C.F.R. § 4.71a are multiple diagnostic codes that evaluate impairment resulting from service-connected disorders of the shoulder and arm, to include DC 5200 (ankylosis of scapulohumeral articulation), DC 5201 (limitation of arm motion), DC 5202 (impairment of the humerus), and DC 5203 (impairment of the clavicle or scapula.)  These criteria make some distinctions between the extremity with the major (dominant) hand, and that of the minor (non-dominant) hand.  The Board observes that the Veteran has reported that he is left-handed; therefore, his right shoulder is considered his minor (non-dominant) side.  See October 2009 VA Examination. 

The RO has evaluated the Veteran's claim under 38 C.F.R. § 4.71a, Diagnostic Codes 5201 and 5202.  Under DC 5201, limitation of motion at shoulder level, or to midway between the side and shoulder level, warrants a 20 percent disability rating for the minor extremity.  Limitation of motion to 25 degrees from the side warrants a maximum 30 percent disability rating for the minor extremity.  Normal forward elevation (flexion) and abduction of the shoulder is from 0 degrees to 180 degrees, with 90 degrees being shoulder level; normal shoulder internal and external rotation is 0 degrees to 90 degrees, with 90 degrees being shoulder level.  38 C.F.R. § 4.71, Plate I.

Under DC 5202, a 20 percent evaluation contemplates malunion of the minor extremity humerus with moderate or marked deformity, or recurrent dislocation with frequent episodes and guarding of all arm movements or with infrequent episodes and guarding of movement only at the shoulder level.  A 40 percent evaluation is assigned for fibrous union, a 50 percent evaluation for nonunion (false flail joint), and 70 percent evaluation for loss of head of the humerus (flail shoulder) in the minor extremity.  

While other diagnostic codes apply in this case, there is no evidence of ankylosis of scapulohumeral articulation (DC 5200) or impairment of the clavicle or scapula (DC 5203).  Therefore, the Board will focus on the two listed DCs, in light of the application of DeLuca and its associated regulations.

After a review of all the evidence, the Board finds that at no time during the period on appeal did the Veteran's right shoulder disability more nearly approximate the criteria for a rating in excess of 20 percent under the applicable diagnostic code.  The Veteran has not shown limitation of motion midway between side and shoulder level, or to 25 degrees from the side.  Rather, throughout the appeals period, the Veteran's right shoulder has shown flexion to at least 90 degrees, abduction to at least 100 degrees, internal rotation to at least 45 degrees, and external rotation to at least 45 degrees.  The Veteran has consistently reported aching, soreness, tenderness, stiffness, and weakness in the right shoulder.  During several of the examinations, the Veteran noted flare-ups that occur with use of the right shoulder.  See October 2009 VA examination (brief weekly flare-ups that occur after reaching or carrying things with the right arm); September 2016 VA examination (gets right shoulder cramps mostly during winter, numbness and weakness in arms causes him to be unable to lift or carry); November 2017 VA examination (flare-ups with pain due to cold or damp weather and repetitive movements of the right shoulder, but no weakness or fatigue or functional loss).  

In evaluating the Veteran's increased rating claim, the Board must also address the provisions of 38 C.F.R. § 4.40 and 4.45.  See DeLuca, 8 Vet. App. at 202 (indicates that pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis for a rating for a disability rated based on limitation of motion, regardless of whether or not the limitation of motion specified in the Diagnostic Code criteria is shown).  The Board recognizes the Veteran's complaints of functional loss as a result of his shoulder disability, notably his pain.  The Veteran reported less strength, mobility, and durability in his shoulder during activities and that pain, weakness, fatigability or incoordination significantly limited his functional ability with flare-ups.  However, the Veteran was still able to demonstrate range of motion that greatly exceeded 25 degrees from the side.  Furthermore, while the recent November 2017 VA examiner reported that the Veteran is ill-suited for jobs requiring repetitive overhead work or heavy lifting, the assigned schedular rating is not in any way inconsistent with those impairments.

As to DC 5202, although there is evidence of infrequent episodes of recurrent dislocation and guarding at the shoulder level, there is no evidence of any other impairment or malunion of the humerus warranting a rating in excess of 20 percent under this section.    

Lastly, the Board observes that the Veteran has been diagnosed with arthritis of the right shoulder.  DC 5010 for arthritis due to trauma, substantiated by X-ray findings is to be rated as degenerative arthritis, or DC 5003.  38 C.F.R. § 4.71a, DC 5010.  DC 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved, in this case, DC 5201.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003. 38 C.F.R. § 4.71a, DC 5003.  With regard to a separate rating under DC 5010, the highest possible evaluation is a 20 percent disability rating, which the Veteran already receives under DC 5201.  In addition, a separate evaluation under DC 5010 is inappropriate because it would twice compensate the Veteran for the pain that he experiences in his right shoulder.  In other words, assigning the Veteran a separate rating under DC 5010 would constitute impermissible pyramiding and is therefore inappropriate.

The Board acknowledges that through the submission of statements, the Veteran has reported increasing right shoulder pain, and he is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  He is not, however, competent to identify a specific level of disability of his right shoulder disability according to the appropriate diagnostic codes.  The determination of the severity of an orthopedic disorder is a medical determination that requires medical training and credentials which the Veteran has not shown in this case.  The Board thus finds the objective findings of record to be the most probative evidence in this case.  

Based on the foregoing, the Board finds that a disability evaluation greater than 20 percent is not warranted.  The preponderance of the evidence is against the Veteran's claim, and there is no doubt to be resolved.  See 38 U.S.C. § 5107(b); Gilbert, 1 Vet. App. at 49. 

The Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

II.  TDIU

Total disability ratings for compensation may be assigned, in circumstances where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reasons of service-connected disabilities shall be rated totally disabled.  Therefore, in the case of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards set forth in 38 C.F.R. § 4.16(a), the case should be submitted to the Director of Compensation and Pension Service for extraschedular consideration.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  See 38 C.F.R. § 4.16(b).

The central inquiry is "whether a Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

The ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  However, medical evidence addressing the functional effects of the Veteran's disability on his ability to perform the mental and/or physical acts required for substantially gainful employment is relevant to the unemployability determination.  See 38 C.F.R. § 4.10 (2016); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

Here, the Veteran has multiple service-connected disabilities, currently rated as 70 percent disabling combined.  These include adjustment disorder with anxiety and depression (30 percent); the aforementioned right shoulder disorder, tendinitis of the left (major) shoulder, and right wrist carpal tunnel syndrome (all 20 percent); and a right shoulder surgical scar (zero percent).  However, none of his disabilities are rated at 40 percent or higher; therefore, he does not meet the criteria for consideration for a schedular TDIU rating.  See 38 C.F.R. § 4.16(a).  Nevertheless, as mentioned above, if a Veteran does not meet the percentage standards but is unable to secure or follow a substantially gainful occupation by reason of his service-connected disability, the claim should be submitted to the Director of Compensation and Pension Service for consideration.  38 C.F.R. § 4.16(b).  

The Veteran contends that he has been unable to maintain a job since his shoulder first dislocated in 1988.  The Veteran reported that he last worked as a machinist in June 2009, and his longest period of employment was five years.  Notably, he reported during an October 2009 VA examination that he was unemployed because of the lack of work due to the economy.  See also September 2016 VA Examination (the Veteran reported he has not worked since being laid off in June 2009).  The Veteran is currently in receipt of Social Security Administration (SSA) disability benefits, and records pertaining to this SSA grant are contained in the claims file.  

Here, the weight of such evidence indicates that the functional effects of the Veteran's right shoulder disability have not rendered him unable to obtain or retain substantially gainful employment due to his right shoulder disability or any other service-connected disability at any point pertinent to the claim.  Rather, the evidence indicates that the Veteran's unemployability is primarily a result of his physical impairments from his back, which is not service-connected.  See June 2014 SSA Disability Determination.  Furthermore, given the entirety of the evidence of record, the Board finds that any resulting functional impairment from the Veteran's right shoulder and other service-connected disabilities have not been shown to be so severe as to preclude him from securing and following all forms of substantially gainful employment.  See e.g., October 2009 VA Examination; September 2016 VA Examination (the Veteran cannot lift or carry above ten pounds, restricting his to sedentary/clerical work); November 2017 VA Examination (employment with restrictions is still possible with respect his service-connected condition).  In short, the weight of the competent and probative evidence indicates that the Veteran's service-connected disabilities, in and of themselves, have not rendered him unemployable during the relevant time period.

Under these circumstances, the Board finds that the procedures for referring this matter for extraschedular consideration are not warranted, and the claim for TDIU must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against assignment of a TDIU at any pertinent point, that doctrine is not applicable.  See 38 U.S.C. § 5107(b).


ORDER

Entitlement to a disability rating in excess of 20 percent for an anterior subglenoid dislocation, right shoulder, with degenerative arthritis is denied.  

Entitlement to TDIU is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


